USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
Betpock LEVINE & HOFFMA

S93 PARK AVENUE, PH/26™ F
NEW YORK, N.Y. lOOIG

DOC#
DATE FILED: 5/4/2021

 

JONATHAN MOORE TEL: 212) 490-0400 COUNSEL

DAVID 8, RANKIN FAX! lala| 277-5886 BRUCE E. TRAUNER

LUNA DROUB) WEBSITE: bihny.cam PETER S, MATORIN

MARG A, CANNAN KAREN L, DIPPOLD

CYNTHIA ROLLINGS MARJORY D. FIELDS

JONATHAN K. POLLACK EMILY JANE GOODMAN

HENRY A, DLUGACZ May 3, 2021 WUSTICE. NYS SUPREME COLRT. RET)
STEPHEN J, BLUMERT FRANK HANDELMAN

MYRON BELDOCK (1929-2016)
LAWRENCE S. LEVINE 1934-2004) Ree

ELLIOT L. HOFFMAN I1I929- 2016) * 9000000.24000

WRITER'S DIRECT CONTACT:
212-277-5880
Idroubi@blhny.com
VIA ECF
Hon. Analisa Torres
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Huwe Burton v. City of New York, et al.
Case No. 20-CV-9025 (AT)(RWL)
Your Honor:

This firm represents Plaintiff Huwe Burton in the above referenced action. Plaintiff writes,
with the consent of Defendants, to respectfully request that the initial pretrial conference, currently
scheduled for May 11, 2021, (Dkt. No. 56), be adjourned to a date convenient to the Court after
June 4, 2021, and that the parties’ joint letter and proposed case management plan, currently due
May 4, 2021, be correspondingly adjourned. The reason for Plaintiff's request is to allow the
parties to continue settlement negotiations currently proceeding before Magistrate Judge Robert
W. Lehrburger before committing to a case management plan. The parties’ settlement conference
is presently scheduled to resume on June 4, 2021. (Dkt. No. 61). The initial pretrial conference has
previously been adjourned four times: once by joint request of the parties (granted at Dkt. No. 38);
and three times by the Court (Dkt. Nos. 42, 43, and 56).

GRANTED. The initial pretrial conference scheduled for May 11, 2021, is ADJOURNED to June 17,
2021, at 10:40 a.m. By June 10, 2021, the parties shall submit their joint letter and proposed case
management plan.

SO ORDERED.

Dated: May 4, 2021
New York, New York O}-

ANALISA TORRES
United States District Judge

 
